Exhibit 10.1

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of September 9, 2019 (this “Amendment”), is entered into by and among BEAZER
HOMES USA, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the Lenders and Issuers party hereto, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, acting through one or more of its branches or
affiliates, as agent (in such capacity and together with its successors, the
“Agent”), and the other parties signatory hereto.

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Credit Agreement, dated as of September 24, 2012 (as amended by that certain
First Amendment to Second Amended and Restated Credit Agreement, dated as of
November 10, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement, dated as of November 6, 2015, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of October 13, 2016 (the
“Third Amendment”), that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of October 24, 2017 (the “Fourth Amendment”), that
certain Fifth Amendment to Second Amended and Restated Credit Agreement dated as
of October 1, 2018 (the “Fifth Amendment”) and that certain Sixth Amendment to
Second Amended and Restated Credit Agreement dated as of February 20, 2019 (the
“Sixth Amendment”)), and as further amended, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended by this Amendment is hereinafter
referred to as the “Amended Credit Agreement”), among the Borrower, the Lenders
party thereto, the Agent and the other agents and parties party thereto from
time to time;

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below; and

WHEREAS, the Borrower, the Lenders and the Issuers have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

Definitions

Section 1.1 Defined Terms. Terms defined in the Credit Agreement and used herein
shall have the meanings assigned to such terms in the Credit Agreement, unless
otherwise defined herein or the context otherwise requires.



--------------------------------------------------------------------------------

ARTICLE 2

Amendments

Section 2.1 Amendments to Credit Agreement. The Credit Agreement is hereby
amended and modified as follows:

 

  (a)

The title page of the Credit Agreement is amended by replacing the reference to
“$210,000,000” therein with a reference to “$250,000,000”.

 

  (b)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “ABR Loan”:

““2022 Senior Notes” shall mean the 8 3/4% Senior Notes of the Borrower, due
March 15, 2022, issued in the aggregate principal amount of $500,000,000
pursuant to an Indenture, dated September 21, 2016, and a Supplemental
Indenture, dated September 30, 2016.”

 

  (c)

The definition of “After-Acquired Property Exclusionary Conditions” set forth in
Section 1.01 of the Credit Agreement is amended by replacing the number
“$800,000,000” appearing therein with the words “the product of the Aggregate
Commitment multiplied by four”.

 

  (d)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “Board”:

““BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.”

 

  (e)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definitions immediately before the definition of “Debt Coverage Ratio”:

““Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).”

““Covered Party” is defined in Section 10.19”

 

  (f)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “Designated Excluded Assets”:

““Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.”

 

  (g)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “Inventory”:

““Interpolated Rate” means, with respect to U.S. Dollars at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which that Screen Rate is available for U.S.
Dollars) that is shorter than the Impacted Interest Period and (b) the
applicable Screen Rate for the shortest period (for which that Screen Rate is
available for U.S. Dollars) that exceeds the Impacted Interest Period, in each
case, at such time.”

 

2



--------------------------------------------------------------------------------

  (h)

The definition of “Issuer” set forth in Section 1.01 of the Credit Agreement is
amended by replacing the word “or” before “Goldman Sachs Lending Partners LLC”
with “,” and adding “or BNP Paribas” after the words “Goldman Sachs Lending
Partners LLC”.

 

  (i)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “Officer’s Certificate”:

““OFAC” has the meaning set forth in the definition of the term “Sanctions”

 

  (j)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definitions immediately before the definition of “Real Property”:

““QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

““QFC Credit Support” is defined in Section 10.19”

 

  (k)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definitions immediately before the definition of “Second Amended and Restated
Guaranty”:

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of Sanctions broadly prohibiting dealings with such government,
country, or territory.

“Sanctioned Person” means any Person that is, or is owned or controlled by
Persons that are: (i) the target of any Sanctions or (ii) located, organized or
resident in a Sanctioned Country.

“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, and/or the European Union and/or the
French Republic, and/or Her Majesty’s Treasury or other relevant sanctions
authority.

“Screen Rate” means, in respect of the LIBO Rate for U.S. Dollars for any
Interest Period, the rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate as determined by the Administrative
Agent in its reasonable discretion) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters Screen that displays such rate (or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion).”

 

  (l)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “Significant Guarantor”:

“”Seventh Amendment Effective Date” means September 9, 2019”

 

  (m)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “Synthetic Purchase Agreement”:

 

3



--------------------------------------------------------------------------------

“”Supported QFC” is defined in Section 10.19”

 

  (n)

The definition of “Termination Date” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows

““Termination Date” means February 15, 2022, subject, however, to earlier
termination in whole of the Aggregate Commitment pursuant to the terms of this
Agreement; provided that in the event that more than $25,000,000 in principal
amount of the 2022 Senior Notes remain outstanding on the date that is 91 days
prior to the stated maturity thereof (such date that is 91 days prior to the
stated maturity, the “Springing Maturity Date”), the Termination Date shall be
the Springing Maturity Date.”

 

  (o)

Section 1.01 of the Credit Agreement is amended by inserting the following new
definition immediately before the definition of “UHIC”:

““U.S. Special Resolution Regimes” is defined in Section 10.19.”

 

  (p)

The definition of “Unrestricted Subsidiary” set forth in Section 1.01 of the
Credit Agreement is amended by inserting “Beazer Employees Disaster Assistance
Corp., a Georgia non-profit corporation,” after “Security Title Insurance
Company, Inc., a Vermont corporation,”.

 

  (q)

Article I of the Credit Agreement is amended by inserting the following new
Section 1.04:

“Section 1.04 Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”

 

  (r)

Section 2.12 of the Credit Agreement is amended and restated in its entirety as
follows:

“2.12 Use of Proceeds. The proceeds of the Loans hereunder shall be used by the
Borrower for working capital and general business purposes of the Borrower and
the Subsidiaries to the extent permitted in this Agreement. The Borrower will
not (i) directly or indirectly, use any part of such proceeds for the purpose of
repaying the Senior Notes or for purchasing or carrying any margin stock within
the meaning of Regulation U or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock, or for any purpose which violates,
or is inconsistent with, Regulation X or (ii) directly or, to its knowledge,
indirectly, use any part of such proceeds or otherwise make available such
proceeds (x) to any subsidiary, joint venture partner or any other Person,
(A) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, a Sanctioned Person or
Sanctioned Country, or (B) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the loan
hereunder, whether as underwriter, advisor, investor, lender, hedge provider,
facility or security agent or otherwise), or (y) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977 or any
other applicable anti-bribery, anti-corruption or anti-money laundering laws,
regulations or rules in any applicable jurisdiction.”

 

4



--------------------------------------------------------------------------------

  (s)

Section 2.19.2(a) of the Credit Agreement is amended by deleting the word
“Issuers” in the final sentence thereof and replacing it with the words “Issuer
of such Facility Letter of Credit”.

 

  (t)

Section 2.19.2(b) of the Credit Agreement is amended by replacing the word “or”
before “Goldman Sachs Lending Partners LLC” with “,” and adding “or BNP Paribas”
after the words “Goldman Sachs Lending Partners LLC”.

 

  (u)

Article II of the Credit Agreement is amended by inserting the following new
Section 2.20:

“Section 2.20 Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate or because the Screen Rate is not available or published on a
current basis) do not exist for ascertaining the LIBO Rate or Adjusted LIBO Rate
for such Interest Period, then the Administrative Agent shall give notice
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders (based on the
Administrative Agent’s reasonable, good faith determination regarding same),
that the circumstances giving rise to such notice no longer exist, (i) any
notice of conversion or continuation that requests the conversion of any
Borrowing of such Class to, or continuation of any Borrowing of such Class as or
a Eurodollar Borrowing shall be ineffective, and (ii) any notice of Borrowing
for a Eurodollar Borrowing of such Class shall be treated as a request for an
ABR Loan.

(a) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower notifies the
Administrative Agent that the Borrower has determined, that (i) the
circumstances set forth in Section 2.20(a) have arisen and such circumstances
are unlikely to be temporary, (ii) the circumstances set forth in
Section 2.20(a) have not arisen but either (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.20, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate or Adjusted LIBO Rate
that gives due consideration to the then prevailing market convention for
determining such alternative rates of interest for similar Dollar denominated
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable and mutually
agreed; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in

 

5



--------------------------------------------------------------------------------

clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 2.14(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Eurodollar
Loans requested to be made shall be made as ABR Loans, (y) any Loans that were
to have been converted to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.”

 

  (v)

Section 6.13(v) of the Credit Agreement is amended by (i) replacing the
reference to September 30, 2019 appearing therein with a reference to
September 30, 2020 and (ii) inserting the following new proviso at the end of
such clause (v): “; provided, further, that as of the last day of any fiscal
quarter ending after the Seventh Amendment Effective Date, the aggregate amount
of all purchases, repurchases, redemptions, retirements and other acquisitions
of any Capital Stock of the Borrower under this clause (v) consummated after the
Seventh Amendment Effective Date shall not exceed the aggregate amount of all
purchases, repurchases, redemptions, retirements and other acquisitions of a
principal amount of Senior Notes or any Refinancing Debt in respect thereof
consummated after the Seventh Amendment Effective Date and on or before the last
day of such fiscal quarter (and, to the extent any such purchase, repurchase,
redemption, retirement or other acquisition of Capital Stock, Senior Notes or
any Refinancing Debt in respect thereof has occurred in any fiscal quarter
ending after the Seventh Amendment Effective Date, the Borrower shall notify the
Administrative Agent thereof with calculations of the amounts thereof);”.

 

  (w)

Section 4.16(a) of the Credit Agreement is amended by replacing “regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
of the United States of America” with “any Sanctions”.

 

  (x)

Section 4.16(d) of the Credit Agreement is amended by inserting “, and the
Borrower has instituted and maintains policies and procedures designed to
prevent violation of such laws, regulations and rules” immediately before the
“.” at the end of such Section.

 

  (y)

Section 9.05 of the Credit Agreement is amended by inserting the following
immediately following the words “The Lenders severally agree to indemnify the
Agent and each of its Affiliates, and each of their respective successors,
assigns, directors, officers, employees, agents, controlling persons, members
and advisors (“: “to the extent such expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such and”.

 

  (z)

Article X of the Credit Agreement is amended by inserting the following new
Section 10.19:

“Section 10.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights

 

6



--------------------------------------------------------------------------------

in property securing such Supported QFC or such QFC Credit Support) from such
Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.”

Section 2.2 Increased Commitments; Credit Agreement Schedule. Pursuant to the
Commitment and Acceptance in the form of Exhibit B hereto, executed and
delivered on the date hereof by BNP Paribas and the other parties thereto (the
“Commitment and Acceptance”), BNP Paribas shall thereby and hereby become a
Lender and Issuer as of the date hereof. The Credit Agreement is hereby amended
by amending and restating Schedule I thereto in the form of Schedule II to this
Amendment in order to reflect the foregoing additional Commitments. All
outstanding Loans as of the Seventh Amendment Effective Date (prior to giving
effect to the Commitment and Acceptance and the joinder of BNP Paribas as a
Lender under the Credit Agreement as of the date hereof) (the “Existing Loan
Amount”) shall remain outstanding after giving effect to such Commitment and
Acceptance and such joinder; provided that on the Seventh Amendment Effective
Date, BNP Paribas shall fund an amount equal to its Commitment Percentage (as
set forth on Schedule II hereto) of the Existing Loan Amount, and the
outstanding Loans of each of the other Lenders shall be paid down in an amount
such that after giving effect thereto, each of the Lenders party hereto shall
hold its Commitment Percentage (as set forth on Schedule II hereto) of all such
outstanding Loans; provided that any accrued interest and fees owing to each
Lender in respect of such reallocated and prepaid amounts as of the Seventh
Amendment Effective Date will remain outstanding and payable to such Lender in
accordance with Section 2.06 of the Credit Agreement. Each of the Lenders agree
to waive any notice in respect of such funding or prepayment and any right to
amounts payable under Section 2.16 of the Credit Agreement as a result of the
Loans being paid down in accordance with this Section 2.2.

ARTICLE 3

Miscellaneous

Section 3.1 Conditions to Effectiveness. This Amendment shall become effective
as of the date (the “Seventh Amendment Effective Date”) on which:

(a) Amendment. The Agent shall have received duly executed and delivered
counterparts of this Amendment no later than 5:00 p.m. (New York City time) on
September 9, 2019 that, when taken together, bear the signatures of the
Borrower, the Lenders and the Issuers;

(b) Secretary Certificate of the Borrower. The Agent shall have received a
certificate of the Secretary of the Borrower certifying (A) the names and true
signatures of each officer of the Borrower who has been authorized to execute
and deliver this Amendment and any other Loan Document or other document
required to be executed and delivered by or on behalf of the Borrower under this
Amendment, (B) that the attached copies of the certificate of incorporation of
the Borrower (which has been certified as of a recent date by the Secretary of
State of Delaware) and the bylaws of the Borrower, have not been amended except
as set forth therein and remain in full force and effect and (C) the attached
copy of resolutions of the Board of Directors of the Borrower approving and
authorizing the execution, delivery and performance of this Amendment and any
other Loan Document or other document required to be executed and delivered on
behalf of the Borrower under this Amendment;

 

7



--------------------------------------------------------------------------------

(c) Good Standing Certificate of the Borrower. The Agent shall have received a
recently dated certificate of good standing for the Borrower issued by the
Secretary of State of Delaware;

(d) Opinions of Counsel. The Agent shall have received, on behalf of itself, the
Lenders and the Issuers, the favorable written opinion of King & Spalding LLP,
counsel for the Borrower and for certain of the Guarantors, (w) dated on the
Seventh Amendment Effective Date, (x) addressed to the Agent, the Lenders and
the Issuers, (y) in form and substance reasonably satisfactory to the Agent, and
(z) covering such matters relating to this Amendment and the transactions
contemplated hereby as the Agent shall reasonably request, and the Borrower and
the applicable Guarantors hereby request such counsel to deliver such opinion;

(e) No Default. On the date hereof and on the Seventh Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;

(f) Accuracy of Representations and Warranties. Each of the representations and
warranties set forth in Article IV of the Credit Agreement, each other Loan
Document and Section 3.3 of this Amendment shall be correct in all material
respects on and as of the Seventh Amendment Effective Date as though made on and
as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct in all material respects as of
such earlier date, provided that in each case, any representations and
warranties that are qualified as to “materiality” or “material adverse effect”
shall be true and correct in all respects;

(g) Acknowledgment and Confirmation. The Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto
(the “Acknowledgement”), dated as of the Seventh Amendment Effective Date,
executed and delivered by an authorized officer or other authorized signatory of
each Guarantor;

(h) Commitment and Acceptance. The Agent shall have received the Commitment and
Acceptance, dated as of the date of the Seventh Amendment Effective Date,
executed by the Borrower and BNP Paribas, as the New Lender, party hereto.

(i) Effectiveness Fee and Expenses. The Borrower shall have paid to the Agent on
the Seventh Amendment Effective Date (i) for the account of each Lender, a
consent fee equal to the sum of (A) 0.15% of such Lender’s Commitment
immediately prior to the effectiveness of this Amendment and (B) 0.35% of such
Lender’s Increased Commitment Amount and (ii) all reasonable and documented
fees, out-of-pocket costs and expenses of the Agent incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP, counsel for the
Agent.

Section 3.2 Conditions Subsequent. The Borrower will, and will cause each other
Loan Party to, satisfy the requirements set forth on Schedule I to this
Amendment on or before the date specified for such requirement (or such later
date as agreed to by the Agent in its sole discretion). The failure by the
Borrower to complete, or cause to be completed, any such item within the
applicable time period for such item set forth on Schedule I to this Amendment
(including any extension of any such time period as contemplated hereby) shall
constitute an Event of Default if such failure shall continue for a period of
thirty (30) consecutive days after delivery of written notice thereof from the
Agent to the Borrower.

 

8



--------------------------------------------------------------------------------

Section 3.3 Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the Agent and the Lenders that:

(a) Each of the representations and warranties set forth in Article IV of the
Credit Agreement and in each other Loan Document are correct in all material
respects on and as of the Seventh Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty is correct in all material respects as of such earlier date,
provided that in each case, any representation or warranty that is qualified as
to “materiality” or “material adverse effect” is true and correct in all
respects;

(b) As of the date hereof, the Borrower has the corporate power and authority,
and the legal right, to enter into and perform this Amendment. The execution,
delivery and performance of this Amendment have been duly authorized by all
necessary corporate action on the part of such party. The execution and delivery
by such party of this Amendment, and performance by such party of the Credit
Agreement as amended hereby, will not (a) contravene such corporation’s charter
or bylaws, (b) violate, in any material respect, any provision of any law, rule,
regulation (including, without limitation, Regulations U and X of the Board of
Governors of the Federal Reserve System) order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to such
party, (c) result in a breach of or constitute a default under any indenture or
loan or credit agreement or any other material agreement, lease, or instrument
to which such corporation is a party or by which it or its properties may be
bound or affected, (d) result in, or require, the creation or imposition of any
Lien, upon or with respect to any of the properties now owned or hereafter
acquired by such corporation, other than Liens securing the Obligations; or
(e) cause such corporation, partnership or limited liability company to be in
default, in any material respect, under any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease or instrument. This Amendment constitutes a legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, and other similar laws affecting
creditors’ rights generally;

(c) The Acknowledgement, when executed and delivered by each Guarantor party
thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally;

(d) On the date hereof and on the Seventh Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing; and

(e) As of the date hereof, the Borrower is in pro forma compliance with the
covenants in Section 7.01 of the Credit Agreement, after giving pro forma effect
to the increase in the Aggregate Commitments effected by this Amendment.

Section 3.4 Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

9



--------------------------------------------------------------------------------

Section 3.5 Continuing Effect; No Other Waivers or Amendments.

(a) This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Subsidiary that would require an
amendment, waiver or consent of the Agent or the Lenders except as expressly
stated herein. Except as expressly amended or waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms.

(b) The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the Seventh
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.

(c) On and after the Seventh Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall be a Loan Document for
all purposes under the Credit Agreement.

(d) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Amendment, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

Section 3.6 Counterparts.

This Amendment may be executed in any number of counterparts and by the
different parties to this Amendment in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same Amendment. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic image
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 3.7 GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank; signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

 

BORROWER:

 

BEAZER HOMES USA, INC.

By:  

/s/ David I. Goldberg

  Name:David I. Goldberg   Title:Vice President, Treasurer and Investor
Relations



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Agent

By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ Bastien Dayer

  Name: Bastien Dayer   Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER AND ISSUER:

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender and an Issuer

By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ Bastien Dayer

  Name: Bastien Dayer   Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER AND ISSUER:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and an Issuer

By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President



--------------------------------------------------------------------------------

LENDER AND ISSUER:

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender and an Issuer

By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER:

 

BNP PARIBAS, as a Lender and an Issuer

By:  

/s/ Denise Chow

  Name: Denise Chow   Title: Director By:  

/s/ Aadil Zuberi

Name: Aadil Zuberi

Title: Vice President

[Signature Page to Seventh Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDMENT

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the Seventh Amendment to Second Amended and Restated
Credit Agreement, dated as of September 9, 2019 (the “Amendment”), by and among
the Borrower, the Agent and the Lenders party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Amendment or the Credit Agreement referenced in the Amendment, as the
case may be.

2. Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Credit Agreement as
amended by the Amendment.

3. After giving effect to the Amendment and the amendments and modifications to
the Loan Documents effectuated by the Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees
(i) that the Amendment and any other Loan Documents executed and delivered in
connection therewith do not constitute a novation, or termination of the
“Obligations” under and as defined in the Credit Agreement as in effect prior to
the Seventh Amendment Effective Date, (ii) that such “Obligations” are in all
respects continuing (as amended thereby) with only the terms thereof being
modified to the extent provided in the Amendment, (iii) to perform all of its
obligations under each Loan Document to which it is a party (whether as original
signatory thereto, by supplement thereto, by operation of law or otherwise), and
(iv) that all such obligations remain in full force and effect.

4. After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned, with respect to each Loan Document to which it
is a party (a) reaffirms and ratifies its unconditional guarantee of the full
and punctual payment and performance of the Obligations as further set forth in
the Guaranty, (b) reaffirms and ratifies the Liens and security interests
granted by the undersigned under such Loan Document and (c) confirms and
acknowledges that the Liens and security interests granted by the undersigned
under such Loan Document remain in full force and effect and secure the payments
of the “Obligations”.

5. After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned agrees that, from and after the Seventh
Amendment Effective Date, each reference to “the Credit Agreement” in the Loan
Documents shall be deemed to be a reference to the Credit Agreement as amended
by the Amendment.

6. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

7. This Acknowledgment and Confirmation may be executed in any number of
counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation. Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[ ● ] By:  

 

  Name:   Title: [ ● ] By:  

 

  Name:   Title: [ ● ] By:  

 

  Name:   Title: [ ● ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

TO AMENDMENT

FORM OF COMMITMENT AND ACCEPTANCE

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
September 9, 2019, is entered into among the parties listed on the signature
pages hereof. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement (as defined
below).

PRELIMINARY STATEMENTS

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of September 24, 2012, by and among Beazer Homes USA, Inc., a Delaware
corporation (the “Company”), Credit Suisse AG, Cayman Islands Branch, as Agent,
and the Lenders and Issuers that are parties thereto (as the same may from time
to time be amended, restated, amended and restated, supplemented, modified,
renewed or extended, in whole or in part and without limitation as to amount,
terms, conditions or covenants, the “Credit Agreement”).

Pursuant to Section 2.02.2 of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $210,000,000 to $250,000,000. Such
increase in the Aggregate Commitment is to become effective on September 9,
2019, (the “Increase Date”). In connection with such requested increase in the
Aggregate Commitment, the Borrower, Agent and BNP Paribas (“Accepting Lender”)
hereby agree as follows:

1. ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date, Accepting
Lender shall become a party to the Credit Agreement as a Lender, shall have all
of the rights and obligations of a Lender thereunder, shall agree to be bound by
the terms and provisions thereof and shall thereupon have a Commitment under and
for purposes of the Credit Agreement in an amount equal to the amount set forth
opposite Accepting Lender’s name on the signature pages hereof.

2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. Accepting Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the Increase Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.08(1) and (2) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) it has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by Accepting Lender; and (b) agrees that
(i) it will, independently and without reliance on the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3. REPRESENTATION OF THE BORROWER. The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, no event or condition
shall have occurred and then be continuing which constitutes a Default or Event
of Default.

4. GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of New York.

5. NOTICES. For the purpose of notices to be given under the Credit Agreement,
the address of Accepting Lender (until notice of a change is delivered) shall be
the address set forth in its Administrative Questionnaire delivered to the
Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

 

BORROWER:

 

BEAZER HOMES USA, INC.

By:  

 

  Name:   Title:

 

AGENT:

 

Credit Suisse AG, Cayman Islands Branch, as Agent

By:  

 

  Name:   Title:

 

 

COMMITMENT:
$40,000,000

   

ACCEPTING LENDER:

 

BNP PARIBAS

    By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO AMENDMENT

1. Promptly following the Seventh Amendment Effective Date, and in no event
later than thirty (30) days following the Seventh Amendment Effective Date, the
Borrower shall deliver a list to the Agent of all Mortgages delivered to the
Agent under the Credit Agreement (such list to exclude those Mortgages
previously released pursuant to provisions of the Credit Agreement), accompanied
by a certificate of a Responsible Officer of Borrower certifying that such list
is true, correct and complete in all material respects. Such certification shall
be deemed a representation and warranty under the Credit Agreement for all
purposes.

2. Within one hundred fifty (150) days of the Seventh Amendment Effective Date,
the Borrower shall satisfy, or cause the satisfaction of, each of the following
with respect to each Mortgage in each state as may be reasonably requested by
the Agent (collectively, the “Specified States”), and which, for purposes of
modifying such Mortgage under clause (A) below, shall be to reflect the
extension of the Termination Date and the increase in the Aggregate Commitment
or such other capped principal amount as set forth in such Mortgage as required
pursuant to the laws of such states or the terms of such Mortgage:

(A) the applicable Loan Party shall have executed and delivered to the Agent a
modification to Mortgage in recordable form for the applicable jurisdiction in
which the applicable Mortgaged Property is located and otherwise in form and
substance reasonably acceptable to the Borrower and the Agent;

(B) the Agent shall have received evidence that counterparts of the
modifications to Mortgages previously recorded in the Specified States have been
submitted to the appropriate offices of First American Title Insurance Company
for recordation in the appropriate offices to ensure that the valid and
perfected first priority Liens created by such Mortgages continue in full force
and effect and evidence that all other actions that the Agent may reasonably
deem necessary or desirable in order to ensure that the valid and perfected
first priority Liens created by such Mortgages have been taken, subject only to
Liens permitted under Section 6.01 of the Credit Agreement (provided that any
Liens required by Section 6.01 of the Credit Agreement to be junior to the Liens
securing the Facility are, in fact, junior to such Liens securing the Facility);
and

(C) the Agent shall have received a letter of opinion addressed to the Agent and
the Lenders from counsel located in the Specified States with respect to the
adequacy of the form of the modifications of the Mortgages and such other
matters as reasonably requested by the Agent.



--------------------------------------------------------------------------------

SCHEDULE II

TO AMENDMENT

Schedule I

 


Lenders

   Commitment
Percentage     Commitment      Facility Letter of
Credit Sublimit  

Credit Suisse AG, Cayman Islands Branch

     28 %    $ 70,000,000      $ 70,000,000  

Goldman Sachs Lending Partners LLC

     28 %    $ 70,000,000      $ 70,000,000  

Deutsche Bank AG New York Branch

     28 %    $ 70,000,000      $ 70,000,000  

BNP Paribas

     16 %    $ 40,000,000      $ 40,000,000  

TOTAL

     100 %    $ 250,000,000      $ 250,000,000  